Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 12/15/2020.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 14, drawn to a method to control a drive unit, classified in E06B3/00.
II. Claims 1-5 and 11-12, drawn to a door trim assembly utilizing a transmitter and receiver, classified in E05F15/20.
III. Claim 13, drawn to a door trim assembly utilizing an electro-conductive sheet, classified in E06B2009/2464.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as providing acoustic waves along the surface of the window pane, then calibrating the propagation and detection of the acoustic waves along an uninterrupted transmission path and comparing values to an interrupted .
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as providing acoustic waves along the surface of the window pane, then calibrating the propagation and detection of the acoustic waves along an uninterrupted transmission path and comparing values to an interrupted transmission path and computing the position of the window to control the window of an object which caused the interruption of the transmission path of the acoustic waves.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions since Group II is directed towards having a transmitter and receiver to control a drive unit and Group III is directed towards using a capacitive sensor in the form of a strip of an electro-conductive sheet to control a drive unit.



s 13-14 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: (see restriction above)
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-14 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This restriction is considered FINAL.

The status of the claims is as follow:
	Claims 6-10 have been cancelled; 
Claims 13-14 (claims 13-14 newly added) has been withdrawn from consideration; and
	Claims 1-5 and 11-12 (claims 11-12 newly added) are herein addressed in detail below.

The disclosure is STILL objected to because of the following informalities: it appears that all of the applicant’s continuation data should be updated to include the serial nos. and patent no.  
Appropriate correction is required.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,731,399. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a door trim assembly and a drive unit for driving a window pane between an open and closed position, a door trim main body attached to an inboard side of a vehicle door under the window pane opening, at least one transmitter provided in an upper part of the door trim main body, at least one receiver provided in an upper part of the door trim main body to receive a signal emitted from the transmitter and reflected by an object positioned near the window pane and a control unit connected to the receiver to compute a position of the object according to the signal received by the receiver and control the drive unit based on the position of the object.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11 is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezzat et al. (8,615,927 B2).
Ezzat et al. (8,615,927 B2) disclose a trim assembly comprising a drive motor (26) for driving a component (i.e., a window (16) of the vehicle, a main body (34) configured to be attached to an inner side part of the vehicle, a plurality of transmitters (46) and receivers (54) located along a front and rear portion and connected to a control unit (42 and 44) to control the drive motor (26) to drive the component (16) between open and closed positions with a stored array of data along with the processor compares data representative of the movement of the component (16). (See column 3, lines 47-67, column 4, and column 5, lines 1-55)

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Ezzat et al. (8,615,927 B2) in view of Kessler et al. (6,701,673 B1).
All of the elements of the instant invention are disclosed in detail above except providing a programming function.
Kessler et al. (6,701,673 B1) provides a movable window via a drive unit that provides a program based on a learning feature to calibrate and measure the movement 
It would have been obvious before the effective filing date of the claimed invention to provide the control unit of Ezzat et al. (8,615,927 B2) with a programmable learning feature as taught by Kessler et al. (6,701,673 B1) since programmable and learning features associated with window drive units are well known and allows one to automatically adjust the window position between a fully open and closed position as desired.  Furthermore, the window control unit of Kessler et al. (6,701,673 B1) would operate equally as well when utilizing a programmable/learning function to assist in controlling a vehicle window.

Claim 12 would be allowable with a properly filed and approved Terminal Disclaimer and rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The applicant’s arguments have been considered but respectively, are not deemed persuasive.
The applicant has clearly broaden the claims to read on many types of transmitter and receiver units which control a drive unit.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634